82 N.Y.2d 886 (1993)
Annest Y. Dukes, Individually and as Administratrix of The Estate of Nathaniel Dukes, Deceased, et al., Appellants,
v.
Edna Rotem et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 13, 1993.
Decided December 21, 1993.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, unless the appellant within 10 days files a stipulation for judgment absolute. No appeal lies to the Court of *887 Appeals where the Appellate Division has granted permission to appeal to this Court from an order of the Appellate Division granting a new trial or hearing in an action where the appeal to the Appellate Division was from an order entered on an appeal from the Civil Court of the City of New York absent the filing by the appellant of a stipulation for judgment absolute in the event of an affirmance (see, NY Const, art VI, § 3 [b] [3], [7]; CPLR 5602 [b] [2] [iii]; Cohen and Karger, Powers of the New York Court of Appeals § 53, at 243-244; § 65, at 290-291).